Ethbidge, J.,
delivered the opinion of the court.
Mrs. Lizzie Wilkinson filed bill in the chancery court of Neshoba county to enjoin M. C. Posey, constable, from selling certain lands under an execution sale on a judgment in favor of A. J. Patterson and against the husband of Lizzie Wilkinson. A constable levied upon the property as the property of the husband, and the facts are about as follows: J. N. Wilkinson, the husband, bought the land in question in December, 1910, taking *282title in his own name and using and controlling the lands until about the 5th of January, 1912, when he made the deed to his wife reciting a consideration of two hundred dollars, hut no money at that time was paid him by the wife. She seeks to uphold the consideration on the theory that her money was used in the purchase of the land, and she is supported in this proof by her brother, who is the cashier of a hank at Philadelphia. In 1911, J. N. Wilkinson made an account with Patterson, who is a merchant, by which he obtained supplies, etc., on credit; Patterson testifying that he extended him credit because Wilkinson owned the land. A portion of the account was paid, but a balance of about eighty-two dollars was unpaid, and on the 1st of January Patterson sent his agent to see Wilkinson, and Wilkinson promised to pay it within a few days. Not complying with the promise, the agent was again sent about the 1st of February, when Wilkinson stated that he had "sulled” on the matter, and that when Patterson got right that he would settle with him. Patterson testifies that he went to see him and tried to ascertain what the trouble was, hut could get nothing out of Wilkinson except that he had "sull-ed.” He thereupon filed suit and obtained judgment against J. N. Wilkinson which was enrolled in April, 1912.
The proof shows that J. N. Wilkinson made improvements on the land which increased the value thereof four or five hundred dollars, and that a portion of this expense was included in his account and paid by the judgment creditor. We think it contrary to equity and good conscience for the complainant to retain these benefits without paying the creditor whose claim antedated the conveyance, and the judgment is affirmed.

Affirmed.